Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered November 5, 2003, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to attempted criminal sale of a controlled substance in the third degree. In accordance with the plea agreement, he executed a written waiver of his right to appeal the conviction and sentence, which he reaffirmed during his plea and at sentencing, and was sentenced to 4V2 to 13V2 years in prison. He now appeals.
Counsel for defendant seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and appellate counsel’s brief, we agree. Therefore, the judgment is affirmed and the application to be relieved of assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P, Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.